DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 6 and 7 all recite the limitation “a distance between said front ends in the closed position being greater than a diameter of said pin” for which applicant is entirely relying on the submitted figures for support for this limitation as this language and relationship does not appear in applicant’s specification. With that said, the only figure that could provide a direct relationship between the pin, and more specifically a diameter of the pin, and a distance between the front ends in the closed position is figure 3. However, figure 3, while demonstrating a distance between the front ends does not in fact demonstrate the pin. Element 44 is the pin which is not showcased in figure 3 at all. Figure 3 only demonstrates, in phantom lines, the biasing member, 46, and the legs of the biasing member, 48. Another issue in attempting to utilize the figures for support in this matter is that the figures are not provided with any scale. With the lack of pin in figure 3, demonstrating this claimed relationship with other figures is not possible. As none of the figures actually depict a direct showing of the physical relationship between the pin and the distance between the front ends there appears to be no support for this claimed limitation.
Claims 3-5 are also rejected under 35 USC 112(a) due to being dependent from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “each of said curved jaws includes a lobe extending laterally away from said rear end, said lobe on each of said curved jaws pivotally engaging each other for pivotally retaining said curved jaws together” and “said assembly includes a pin extending through said lobe on each of said curved jaws for pivotally coupling said lobe on each of said curved jaws together” which appears to be a double inclusion of subject matter already present in claim 1 from which claim 5 depends. See MPEP 2173.05(o).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney (US Pub No 2006/0101634 A1).
Re claim 1, Sweeney shows A sprinkler clamp assembly (Figs. 2A & 2B) comprising:
a clamp (34) having a pair of curved jaws (34b), each of said curved jaws curving toward each other such that said pair of curved jaws defines a circle (Fib. 2B) when said clamp is biased into a closed position (Fig. 2B) thereby facilitating said curved jaws to encircle a stem (22 – circular object providing equivalent function of the clamp) of a sprinkler head, each of said curved jaws resting against a housing (12) of the sprinkler head when said curved jaws are positioned around the stem of the sprinkler head, a head of the sprinkler head abutting each of said curved jaws when the stem retracts into the housing to retain the head in an exposed position for servicing, wherein each of said curved jaws (34b) has a rear end (see annotated figure) and an front end (see annotated figure), each of said curved jaws being concavely arcuate (34d) between said front end and said rear end, each of said curved jaws having a top surface (visible surface) extending between said front end and said rear end, each of said curved jaws having a bottom surface (surface opposite the visible surface) extending between said front end and said rear end, each of said curved jaws including a lobe (see annotated figure) extending laterally away from said rear end, said lobe on each of said curved jaws pivotally engaging each other for pivotally retaining said curved jaws together, and
a pin (see annotated figure) extending through said lobe (see annotated figure) on each of said curved jaws for pivotally coupling said lobe on each of said curved jaws together, said front end (see annotated figure) of each of said curved jaws being spaced apart from each other when said clamp is in said closed position (Fig. 2B), a distance between said front ends (see annotated figure) in the closed position being greater than a diameter of said pin (see annotated figure).

    PNG
    media_image1.png
    716
    691
    media_image1.png
    Greyscale

Re claim 3, Sweeney shows said clamp includes a pair of levers (Fig. 2A, 34a) each extending away from said rear end (see annotated figure) of a respective one of said curved jaws (34b), said pair of levers (34a) angling away from each other when said clamp is in said closed position (Fig. 2B) wherein said levers are configured to be squeezed together by a user, said front end (see annotated figure) of each of said curved jaws being urged away from each other (Fig. 2A) when said levers are squeezed together thereby facilitating said curved jaws to be positioned around the stem of the sprinkler head.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US Pub No 2006/0101634 A1) in view of Marusiak (US Pat No 5,765,820).
Re claim 4, Sweeney shows each of said levers (34a) has a first surface (between 34a), said first surface of each of said levers (34a) being directed toward each other, said first surface of each of said levers (34a) having accommodation for an actuation member (paragraph 0029 – “spring-loaded handles”).
Sweeney does not explicitly show a well extending inwardly into said first surface and from said lobe on said respective curved jaw toward a distal end of said levers.
However, Marusiak shows a clamp assembly (Fig. 3, 100) including jaws (36), each of said jaws including a lobe (40), said lobe (40) on each of said jaws (36) pivotally engaging each other for pivotally retaining said jaws (36) together, and a pair of levers (38), each of said levers (38) has a first surface (interior surface of 38), said first surface of each of said levers (38) having a well (space which 48 extends into) extending inwardly into said first surface, said well extending from said lobe (40) on said respective jaw (36) toward a distal end of said levers (38).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the levers of Sweeney include a well as taught by Marusiak as a way to house the spring-loaded actuation member in Sweeney to create a more compact design.
Re claim 5, Sweeney shows each of said curved jaws including a lobe (see annotated figure) extending laterally away from said rear end, said lobe on each of said curved jaws pivotally engaging each other for pivotally retaining said curved jaws together;
Said clamp includes a pair of levers (34a), each of said levers (34a) has a first surface (between 34a), said first surface of each of said levers (34a) being directed toward each other, said first surface of each of said levers (34a) having accommodation for a biasing member (paragraph 0029 – “spring-loaded handles”);
said assembly includes a pin (see annotated figure) extending through said lobe (see annotated figure) on each of said curved jaws for pivotally coupling said lobe on each of said curved jaws together; and 
said assembly includes a biasing member (paragraph 0029 – “spring-loaded handles”) being integrated into said clamp, said biasing member facilitating said clamp to be biased into said closed position (Fig, 2B), said levers being compressible toward each other thereby facilitating said clamp to be urged into said open position (Fig. 2A).
Sweeney does not explicitly show a well extending inwardly into said first surface and from said lobe on said respective curved jaw toward a distal end of said levers or said biasing member being positioned around said pin, said biasing member including a pair of legs, each of said legs being positioned in said well.
However, Marusiak shows a clamp assembly (Fig. 3, 100) including jaws (36), each of said jaws including a lobe (40), said lobe (40) on each of said jaws (36) pivotally engaging each other for pivotally retaining said jaws (36) together, a pair of levers (38), each of said levers (38) has a first surface (interior surface of 38), said first surface of each of said levers (38) having a well (space which 48 extends into) extending inwardly into said first surface, said well extending from said lobe (40) on said respective jaw (36) toward a distal end of said levers (38), a pin (34) extending through said lobe (40) and a biasing member (44), said biasing member being positioned around (col. 2, lines 65-67 through col. 3, lines 1-5) said pin (34), said biasing member including a pair of legs (48), each of said legs being positioned in said well, said legs being biased away from each other thereby facilitating said clamp to be biased into said closed position, said legs (48) being compressible toward each other thereby facilitating said clamp to be urged into said open position.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the levers of Sweeney include a well as taught by Marusiak as a way to house the spring-loaded actuation member in Sweeney to create a more compact design.
Re claim 6, Sweeney shows A sprinkler clamp assembly (Figs. 2A & 2B) comprising:
a clamp (34) having a pair of curved jaws (34b), each of said curved jaws curving toward each other such that said pair of curved jaws defines a circle (Fib. 2B) when said clamp is biased into a closed position (Fig. 2B) thereby facilitating said curved jaws to encircle a stem (22 – circular object providing equivalent function of the clamp) of a sprinkler head, each of said curved jaws (34b) has a rear end (see annotated figure) and an front end (see annotated figure), each of said curved jaws being concavely arcuate (34d) between said front end and said rear end, each of said curved jaws having a top surface (visible surface) extending between said front end and said rear end, each of said curved jaws having a bottom surface (surface opposite the visible surface) extending between said front end and said rear end, said front end of each of said curved jaws being spaced apart from each other when said clamp is in said closed position (Fig. 2B), each of said curved jaws including a lobe (see annotated figure) extending laterally away from said rear end, said lobe on each of said curved jaws pivotally engaging each other for pivotally retaining said curved jaws together, said clamp includes a pair of levers (Fig. 2A, 34a) each extending away from said rear end (see annotated figure) of a respective one of said curved jaws (34b), said pair of levers (34a) angling away from each other when said clamp is in said closed position (Fig. 2B) wherein said levers are configured to be squeezed together by a user, said front end (see annotated figure) of each of said curved jaws being urged away from each other (Fig. 2A) when said levers are squeezed together thereby facilitating said curved jaws to be positioned around the stem of the sprinkler head, each of said levers (34a) has a first surface (between 34a), said first surface of each of said levers (34a) being directed toward each other, said first surface of each of said levers (34a) having accommodation for an actuation member (paragraph 0029 – “spring-loaded handles”), said bottom surface of each of said curved jaws resting against a housing (12) of the sprinkler head when said curved jaws are positioned around the stem of the sprinkler head, a head of the sprinkler head abutting each of said curved jaws when the stem retracts into the housing to retain the head in an exposed position for servicing;
a pin (see annotated figure) extending through said lobe (see annotated figure) on each of said curved jaws for pivotally coupling said lobe on each of said curved jaws together, a distance between said front ends (see annotated figure) in the closed position being greater than a diameter of said pin (see annotated figure); and
a biasing member (paragraph 0029 – “spring-loaded handles”) being integrated into said clamp, said biasing member facilitating said clamp to be biased into said closed position (Fig, 2B), said levers being compressible toward each other thereby facilitating said clamp to be urged into said open position (Fig. 2A).
Sweeney does not explicitly show a well extending inwardly into said first surface and from said lobe on said respective curved jaw toward a distal end of said levers or said biasing member being positioned around said pin, said biasing member including a pair of legs, each of said legs being positioned in said well.
However, Marusiak shows a clamp assembly (Fig. 3, 100) including jaws (36), each of said jaws including a lobe (40), said lobe (40) on each of said jaws (36) pivotally engaging each other for pivotally retaining said jaws (36) together, a pair of levers (38), each of said levers (38) has a first surface (interior surface of 38), said first surface of each of said levers (38) having a well (space which 48 extends into) extending inwardly into said first surface, said well extending from said lobe (40) on said respective jaw (36) toward a distal end of said levers (38), a pin (34) extending through said lobe (40) and a biasing member (44), said biasing member being positioned around (col. 2, lines 65-67 through col. 3, lines 1-5) said pin (34), said biasing member including a pair of legs (48), each of said legs being positioned in said well, said legs being biased away from each other thereby facilitating said clamp to be biased into said closed position, said legs (48) being compressible toward each other thereby facilitating said clamp to be urged into said open position.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the levers of Sweeney include a well as taught by Marusiak as a way to house the spring-loaded actuation member in Sweeney to create a more compact design.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US Pub No 2006/0101634 A1) in view of Marusiak (US Pat No 5,765,820) and further in view of Lucas (US Pub No 2013/0239760 A1).
Re claim 7, Sweeney shows A sprinkler clamp assembly (Figs. 2A & 2B) comprising:
a clamp (34) having a pair of curved jaws (34b), each of said curved jaws curving toward each other such that said pair of curved jaws defines a circle (Fib. 2B) when said clamp is biased into a closed position (Fig. 2B) thereby facilitating said curved jaws to encircle a stem (22 – circular object providing equivalent function of the clamp) of a sprinkler head, each of said curved jaws (34b) has a rear end (see annotated figure) and an front end (see annotated figure), each of said curved jaws being concavely arcuate (34d) between said front end and said rear end, each of said curved jaws having a top surface (visible surface) extending between said front end and said rear end, each of said curved jaws having a bottom surface (surface opposite the visible surface) extending between said front end and said rear end, said front end of each of said curved jaws being spaced apart from each other when said clamp is in said closed position (Fig. 2B), each of said curved jaws including a lobe (see annotated figure) extending laterally away from said rear end, said lobe on each of said curved jaws pivotally engaging each other for pivotally retaining said curved jaws together, said clamp includes a pair of levers (Fig. 2A, 34a) each extending away from said rear end (see annotated figure) of a respective one of said curved jaws (34b), said pair of levers (34a) angling away from each other when said clamp is in said closed position (Fig. 2B) wherein said levers are configured to be squeezed together by a user, said front end (see annotated figure) of each of said curved jaws being urged away from each other (Fig. 2A) when said levers are squeezed together thereby facilitating said curved jaws to be positioned around the stem of the sprinkler head, each of said levers (34a) has a first surface (between 34a), said first surface of each of said levers (34a) being directed toward each other, said first surface of each of said levers (34a) having accommodation for an actuation member (paragraph 0029 – “spring-loaded handles”), said bottom surface of each of said curved jaws resting against a housing (12) of the sprinkler head when said curved jaws are positioned around the stem of the sprinkler head, a head of the sprinkler head abutting each of said curved jaws when the stem retracts into the housing to retain the head in an exposed position for servicing;
a pin (see annotated figure) extending through said lobe (see annotated figure) on each of said curved jaws for pivotally coupling said lobe on each of said curved jaws together, a distance between said front ends (see annotated figure) in the closed position being greater than a diameter of said pin (see annotated figure); and
a biasing member (paragraph 0029 – “spring-loaded handles”) being integrated into said clamp, said biasing member facilitating said clamp to be biased into said closed position (Fig, 2B), said levers being compressible toward each other thereby facilitating said clamp to be urged into said open position (Fig. 2A).
Sweeney does not teach a sprinkler head having a housing, a stem and a head, said stem being extendable or retractable with respect to said housing or explicitly show a well extending inwardly into said first surface and from said lobe on said respective curved jaw toward a distal end of said levers or said biasing member being positioned around said pin, said biasing member including a pair of legs, each of said legs being positioned in said well.
However, Marusiak shows a clamp assembly (Fig. 3, 100) including jaws (36), each of said jaws including a lobe (40), said lobe (40) on each of said jaws (36) pivotally engaging each other for pivotally retaining said jaws (36) together, a pair of levers (38), each of said levers (38) has a first surface (interior surface of 38), said first surface of each of said levers (38) having a well (space which 48 extends into) extending inwardly into said first surface, said well extending from said lobe (40) on said respective jaw (36) toward a distal end of said levers (38), a pin (34) extending through said lobe (40) and a biasing member (44), said biasing member being positioned around (col. 2, lines 65-67 through col. 3, lines 1-5) said pin (34), said biasing member including a pair of legs (48), each of said legs being positioned in said well, said legs being biased away from each other thereby facilitating said clamp to be biased into said closed position, said legs (48) being compressible toward each other thereby facilitating said clamp to be urged into said open position.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the levers of Sweeney include a well as taught by Marusiak as a way to house the spring-loaded actuation member in Sweeney to create a more compact design.
Further, Lucas shows a sprinkler head (Fig. 1a) having a housing (2), a stem (5) and a head (7), said stem (5) being extendable or retractable with respect to said housing (2) along with utilizing pliers with the sprinkler.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the pliers of Sweeney with a sprinkler assembly as taught by Lucas for engaging and repairing pop-up style sprinkler heads.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752